UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Latin America Equity Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Information About Your Fund's Expenses 37 Tax Information 38 Investment Management Agreement Approval 43 Summary of Management Fee Evaluation by Independent Fee Consultant 47 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Latin America Fund returned 1.19% during the annual period ended October 31, 2012, outperforming the -3.98% return of its benchmark, the MSCI Emerging Markets Latin America Index, and the -4.70% average return of the funds in its Morningstar peer group, Latin American Stock Funds. Investment Strategy Although the fund may invest in any Latin American country, it expects to invest primarily in common stocks of established companies in Argentina, Brazil, Chile, Colombia, Mexico, Panama and Peru. In choosing securities, we generally look for individual companies that have a history of above-average growth, strong competitive positioning, attractive prices relative to potential growth, sound financial strength and effective management, among other factors. We also generally look for companies that we believe have above-average potential for sustainable growth of revenue or earnings and whose market value appears reasonable in light of their business prospects. Latin American equities performed reasonably well during the fund's 12-month reporting period thanks in part to the improvement in investor risk appetites brought about by the aggressive stimulus measures of the European Central Bank and U.S. Federal Reserve Board (the Fed). At the same time, however, stocks in Latin America lagged the broader world equity markets, as measured by the 9.45% return of the MSCI World Index. There were two reasons why the Latin American stocks did not keep pace with global market performance. First, economic growth slowed considerably in Brazil, which weighed on the performance of the region's largest market. Second, the slowdown in China's economy led to weakness in commodity prices, which pressured performance among the many commodity exporters in the Latin American markets. Fortunately, we were able to overcome these potential challenges during the period through the strength of our individual stock selection. Fund Performance The positive impact of our stock selection was most pronounced within the energy sector. During the first half of the period, we held a sizeable overweight in the Colombian oil producer Ecopetrol SA, and we had a corresponding underweight (below-benchmark weighting) in the Brazilian energy giant Petroleo Brasiliero SA ("Petrobras"). This positioning added substantial value, as Ecopetrol delivered stellar returns, while Petrobras lagged the broader energy sector. We liked Ecopetrol for its reasonable valuation and good management, as well as the favorable regulatory environment in Colombia. Our performance in energy also was helped by our lack of a position in OGX Petroleo e Gas Participacoes SA,* a younger company that is difficult to value due to its lack of earnings visibility. OGX underperformed the broader market by a wide margin, so this element of our positioning was a plus for relative performance. * Not held in the portfolio as of October 31, 2012. Certain elements of our sector positioning also aided our relative performance. We held underweights in energy, which underperformed, and in utilities, which lagged due in part to the unfavorable regulatory environment in Brazil. An underweight in the lagging financials sector was an additional plus. Brazilian banks, especially, suffered amid political pressure designed to reduce banks' net interest margins (the difference between the rates at which they borrow and lend). It is important to keep in mind that the fund's sector positioning is an outgrowth of our bottom-up selection process rather than top-down decision-making. Other meaningful contributors to performance included the Mexican beverage company Fomento Economico Mexicano SAB de CV (Femsa) and the Brazil-based drugstore operator Raia Drogasil SA. Both stocks benefited from the continued strength in domestic consumption trends. On the negative side, few individual stocks stood out as being major detractors. One underperformer of note was BRF-Brasil Foods SA, a producer of poultry and processed foods that is the largest food company in Brazil. The company suffered in the first part of the year due to the oversupply of poultry in its main export markets and the slowdown in the Brazilian economy. Another notable detractor was the securities-clearing firm CETIP SA,* which was pressured by rising competition. We sold the stock after reassessing the story, but not before the stock cost us some performance. We also lost some relative performance from underweight positions in certain outperforming telecom stocks and the Mexican cement producer Cemex SAB de CV. Overall, however, our stock selection process translated into strong 12-month results for the fund. * Not held in the portfolio as of October 31, 2012. Outlook and Positioning While Latin America is often referred to as a single entity, it is in fact a very diverse region with economic drivers that are specific to each individual country. During the past year, this was evident in the divergent fortunes of Mexico and Brazil. In Mexico, the economy remained robust thanks to the country's proximity to the United States, its lack of dependence on the Chinese economy and its new, market-friendly government. In addition, rising labor costs in China are making Mexican labor more competitive, which is supporting employment and boosting domestic consumption. Mexico's unemployment rate is estimated to come in at 4.7% in 2012 and just 4.0% in 2013. Brazil, in contrast, is more closely tied to global economic trends and Chinese demand. As a result, expectations for the country's growth plummeted throughout the course of 2012. Coming into the year, the consensus view was that Brazil would grow 3.5% this year. Now, that number has fallen to 1.9% — half of the 3.8% estimate for the Mexican economy. Mexico isn't the only country to exhibit prosperity, however. Both Colombia and Peru remain healthy, with expectations for growth of 4.1% and 5.9%, respectively. "We use a research-based style to construct a concentrated portfolio of our 'best ideas,' rather than employing a passive, index-based approach." This type of disparity provides wide latitude for us to put our bottom-up process to work. In Colombia, Chile and Peru, we are taking advantage of select opportunities during the period, but we continued to have modest weightings since most of the individual stocks in these markets were too small and illiquid to own. We were underweight in Mexico, where valuations were above the historical average. Still, we continued to find numerous opportunities in stocks that benefitted from the domestic consumption story, such as Femsa and Wal-Mart de Mexico SAB de CV. On the other side of the ledger, we held an overweight position (above-benchmark weighting) in Brazil during the period. While growth has been lackluster, interest rates remained low and valuations remained below the historical average — which provides us with a wide range of company-specific opportunities. We hold a cautiously optimistic view on the region as a whole. While valuations in Latin America are in line with five-year historical averages, growth looks set to pick up in 2013 — a positive disparity for those who focus on individual stock selection. We continue to employ a disciplined, bottom-up approach. We use this research-based style to construct a concentrated portfolio of our "best ideas," rather than employing a passive, index-based style. We believe this approach will enable us to take advantage of the numerous individual-company opportunities throughout this dynamic region. Ten Largest Equity Holdings at October 31, 2012 (44.3% of Net Assets) Country Percent 1. Petroleo Brasileiro SA Producer and distributor of petroleum Brazil 9.7% 2. Companhia Brasileira de Distribuicao Grupo Pao de Acucar Operator in the food and non-food retail businesses Brazil 5.7% 3. BRF-Brasil Foods SA Food processor in Latin America Brazil 5.2% 4. Companhia de Bebidas das Americas Produces beer, soft drinks, teas, mineral water and sports drinks Brazil 5.1% 5. Raia Drogasil SA Retail drugstore chain Brazil 3.4% 6. Vale SA Produces and sells iron ore, pellets, manganese, alloys, gold, nickel, copper, kaolin, bauxite, alumina, aluminum and potash Brazil 3.3% 7. Fomento Economico Mexicano SAB de CV Produces, distributes and markets non-alcoholic beverages and owns and operates convenience stores Mexico 3.1% 8. Alpek SAB de CV Holding company with interests in the petrochemical, plastics, and synthetic fiber industries Mexico 3.0% 9. Banco Bradesco SA Provider of banking services Brazil 2.9% 10. BM&F BOVESPA SA Combines activities of Bovespa, the Brazilian Stock Exchange, and BM&F, the futures and commodities exchange Brazil 2.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 52 for contact information. Portfolio Management Team Rainer Vermehren, Director Lead Portfolio Manager of the fund. Joined the fund in 2009. • Portfolio manager for Emerging Markets Equity and Germany Funds; CIO DIMA Branch: Frankfurt. • Joined Deutsche Asset Management in 1997 after three years as assistant to fund manager in Latin American equities at Morgan Stanley, New York. • BA, Towson University; MBA, Fordham University. Effective January 2, 2013, the portfolio management team is as follows: Luiz Ribeiro, CFA, Director Lead Portfolio Manager of the fund. • Senior Equities Portfolio Manager: São Paulo. • Joined Deutsche Asset Management in 2012 with 18 years of industry experience. Prior to joining Deutsche Asset Management, Luiz served as a Senior Portfolio Manager at HSBC Bank. Previously, he worked as an Investment Officer at IFC - World Bank and as an Analyst and then as a Senior Portfolio Manager at ABN AMRO Bank. He began his career as a Trader at Dibran DTVM Ltda. • BA in Business Administration from University of São Paulo (USP); MBA in Finance from Brazilian Institute of Capital Markets (IBMEC); CFA Charterholder. Thomas U. Petschnigg, CFA, Vice President Portfolio Manager of the fund. • Latin America Portfolio Manager: Frankfurt. • Joined Deutsche Asset Management in 2006 with 6 years of industry experience at Goldman Sachs Asset Management (GSAM), where he was responsible for GSAM's consultant business in Germany. During this time he also contributed as an author to various professional journals and textbooks. Prior to his current role, Thomas served as a Global Equity Portfolio Manager. He transferred to the Latin America Equities Team in April 2010. • Master's Degree in Business Administration ("Diplom-Kaufmann") from the European Business School in Oestrich-Winkel with exchanges at the University of California Berkeley and the Ecole Supérieure de Commerce Dijon. Danilo Pereira, Vice President Portfolio Manager of the fund. • Portfolio Manager and Equities Analyst: São Paulo. • Joined Deutsche Asset Management in 2012 with 12 years of industry experience. Prior to joining Deutsche Asset Management, Danilo was the Deputy Head of Latin American Equities at Abu Dhabi Investment Authority. Previously, he served as a Senior Latin American Analyst at BNP Paribas Investment Partners, Senior Analyst and Co-manager at Equitas Investimentos and as a Portfolio Manager at Bradesco Asset Management. Danilo began his career as a Latin American Analyst at ABN Amro Asset Management. • BA in Business from Fundacao Getulio Vargas. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The MSCI Emerging Markets Latin America Index tracks the performance of stocks in select Latin American markets. The MSCI World Index tracks the performance of stocks in select developed markets around the world, including the United States. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Latin American Stock Funds category consists of funds with at least 75% of stocks invested in Latin America. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % % -5.66 % % Class B % -0.05
